PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES




Application Number: 	16/805,151

Filing Date:	 		February 28, 2020

Appellant(s): 		Howard Lutnick et al.






__________________
Steve Cha
Reg. No. 44,069
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 23 November 2021 appealing from the Office action mailed 24 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 24 June 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”

New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments

I. Rejections under 35 U.S.C. § 101 

The following are argued by Appellant:

1.1. Appellant argues that the claims are not directed to a judicial exception, per the Prong One Analysis.

In response, Examiner respectfully disagrees. 

As an additional matter, with respect to the Section 101 rejection made, Examiner points out that this fact has previously been established (affirmed) by the Patent Trial and Appeal Board (PTAB) in a decision rendered for a related appeal for Application 10/615,721 on 31 December 2019. 

In this instance, the limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), inasmuch as the claimed method as a whole is directed towards facilitating implementation (pricing) of a futures contract associated with a financial (trading/exchange) transaction in an automated manner, involving steps which are nothing more than 

Performing a financial/trading transaction comprising the steps recited – e.g., pricing, trading, exchange, falls within the certain methods of organizing human activity grouping of abstract ideas, Other than the mere nominal recitation of a generic computer device (i.e., processor, communications network, display, remote computing device), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The following specific claim limitations identified in representative claim 8 recite an abstract idea including additional (non-abstract) claim limitations that are generic computer components:

a. controlling, by at least one processor:  

Processor is an additional non-abstract limitation.

b. capturing, over a communication network, intellectual property assets data; 

Capturing intellectual property assets data is an insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.1; see also MPEP § 2106.05 (g)

c. compiling the intellectual property assets data into at least one first an-index of non-traditionally traded items, in which the at least one first index of non-traditionally traded items includes at least one first index of intellectual property assets; 

Compiling the intellectual property assets data into an index of non-traditionally traded items is insignificant extra-solution activity. 2019 Revised Guidance, 55 n.1; see also MPEP § 2106.05 (g)
d. receiving in real time, over the communication network, current market information including current trading information associated with trading futures contracts on indices of intellectual property assets including the at least one first index of intellectual property assets; 

Receiving current market information including current trading information associated with trading futures contracts on indices of intellectual property asset is insignificant extra-solution activity. 2019 Revised Guidance, 55 n.1; see also MPEP § 2106.05 (g)

Communications network is an additional non-abstract limitation.

e. populating in real time, over the communication network, on an options screen of a display of a remote computing device, the current trading information including a plurality of futures contracts respectively on the indices of intellectual property assets, in which the options screen displays: a highest sale or purchase price for a given futures contract, a lowest sale or purchase price for the given futures contract, and a total quantity of futures contracts that have been transacted; 

Populating current trading information including a plurality of futures contracts on the indices of intellectual property assets is insignificant extra-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05 (g)

Highest sale or purchase price for a given futures contract is mere pricing data.

Lowest sale or purchase price for a given futures contract is mere pricing data.

Total quantity of futures contracts transacted is mere quantity data.

Communications network and the options screen are additional non-abstract limitations.

f. receiving, over the communication network in response to input in the options screen, a request from a user of the remote computing device to transact a first futures contract from the plurality of futures contracts that are displayed on the options screen, in which the at least one first index of intellectual property assets is tied to a portfolio comprising at least one company, and in which the at least one company is automatically selected based on a pre-determined criteria; 

Receiving a request from a user of the remote computing device to transact a first futures contract from the plurality of futures contracts that are displayed on the options screen is the abstract idea of a fundamental economic practice including the subcategories of hedging, mitigating risk, and including commercial interactions such as agreements in the form of contracts, sales activities or behaviors and business relations that could also be performed alternatively as a mental step but for the recitation of a computer-related device. See 2019 Revised Guidance 52.

… in which the at least one first index is tied to a portfolio comprising at least one company, and in which the at least one company is automatically selected based on a pre-determined criteria could also be performed alternatively as a mental step but for the recitation of a computer-related device. See 2019 Revised Guidance 52.

Communications network, options screen, and the remote computing device are additional non-abstract limitations.

g. computing a value of the first futures contract based on performance and a weight assigned to each company of the portfolio, in which the weight assigned to each company in the portfolio is automatically determined based on a pre-determined criteria, in which computing the value of the first futures contract is further based on at least one of: an age of at least one intellectual property asset of the at least one first index of intellectual property assets, a quantity of successful litigations based on at the least one intellectual property asset, an amount of licensing revenue generated by the at least one intellectual property asset, or a quantity of citations to the at least one intellectual property asset; 

Computing a value of the futures contract based on the performance and a weight assigned to each company of the portfolio is an abstract idea of a mathematical relationship (e.g., pricing, valuation) that could also be performed alternatively as a mental process using pen and paper. See 2019 Revised Guidance 52.

The determining of the weight that is assigned to each company based on a pre-determined criteria is a mathematical relationship that could also be performed alternatively as a mental process using pen and paper. See 2019 Revised Guidance 52.

age of at least one intellectual property asset of the at least one first index of intellectual property assets is mere age data.

quantity of successful litigations based on at the least one intellectual property asset is mere quantity data.

an amount of licensing revenue generated by the at least one intellectual property asset is mere amount data.  

quantity of citations to the at least one intellectual property asset is mere quantity data. 

h. executing a transaction of the first futures contract for an amount of money that is equivalent to the computed value;  

Executing a transaction of the first futures contract for an amount of money that is equivalent to the computed value is an abstract idea of a fundamental economic practice including the subcategories of hedging, mitigating risk, and including commercial interactions such as agreements in the form of contracts, sales activities or behaviors and business relations that could also be performed alternatively as a mental step but for the recitation of a computer-related device. See 2019 Revised Guidance 52.

i. transmitting, over the communication network, to the remote computing device an indication that the first futures contract is to be exchanged at a future date for the amount of money.   

Transmitting an indication that the first futures contract is to be exchanged at a future date for the amount of money is insignificant post-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05 (g)

Communications network and the remote computing device are additional non-abstract limitations.




Based on the reasoning above, the recited functions implement the abstract idea of a fundamental economic practice that falls into the organizing of human activities including the subcategories of commercial interactions such as agreements in the form of contracts, sales activities or behaviors and business relations that could also be performed alternatively as a mental process. 

Moreover, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose the steps from being performed by a human, mentally or with pen and paper. 2019 Revised Guidance, 4 Fed. Reg. at 52 n.14. Also McRO, Inc. v. Bandai Namco Games Am. Inc., (837 F.3d 1299 (Fed. Cir. 2016), guides: “[t]he abstract idea exception prevents patenting a result where ‘it matter not by what process or machinery the result is accomplished.’” 837 F.3d at 1312 (quoting O’Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis added). Appellant’s argument is therefore unpersuasive.

1.2. Appellant argues that the claims are integrated into a practical application, per the Prong Two Analysis.  

Examiner respectfully disagrees.  The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating implementation of a futures contract associated with a financial (trading) transaction in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Appellant has not provided sufficient details regarding how the recited elements – “processor”, “options screen”, “network” include more than mere instructions to perform the recited steps/functions to qualify as an improvement to an existing technology. There is nothing in the claims that specifically improves the efficiency of the processor or another technology or technical field beyond merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The “mere automation of manual processes of manual processes using generic computers … ‘does not constitute a patentable improvement in computer technology’”), quoting Credit Acceptance Corp., 859 F.3d at 1055. Accordingly, the claims do not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05 (a). Appellant’s argument is therefore unpersuasive.

1.3. Appellant argues that the invention is patent eligible under the Prong Two, Step One Analysis as the claims present an additional element reflecting an improvement in the functioning of the computer, or an improvement to other technology or technical field. 

Examiner respectfully disagrees.  The computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use.  

Appellant has not provided sufficient details regarding how the recited elements – “processor”, “options screen”, “network” include more than mere instructions to perform the recited steps/functions to qualify as an improvement to an existing technology. There is nothing in the claims that specifically improves the efficiency of the processor or another technology or technical field beyond merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The “mere automation of manual processes of manual processes using generic computers … ‘does not constitute a patentable improvement in computer technology’”), quoting Credit Acceptance Corp., 859 F.3d at 1055. Accordingly, the claims do not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05 (a). Appellant’s argument is therefore unpersuasive.

1.4. Appellant argues that the claims evince an additional element applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Appellant’s argument is therefore unpersuasive.

1.5. Appellant argues that the claim includes additional elements in the algorithmic generation of an IP-based index, and an ETS user interface involving the IP-based index, which are not routine or conventional features per the Berkheimer/Step 2B requirements. 

Examiner respectfully disagrees. Base on the reasoning provided in 1.1. above, the steps comprising the generation of an IP-based index and an ETS user interface involving the IP-based index involve nothing more than the compilation and displaying of the intellectual property assets data into an index of non-traditionally traded items, which can be described as insignificant extra-solution activity. 2019 Revised Guidance, 55 n.1; see also MPEP § 2106.05 (g), involving the use of computer-related devices performing in a manner in which they were designed to function. See FairWarning, 839 F.3d at 1096 “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”); OIP Techs, 788 F.3d at 1363 claims reciting, inter alia, sending messages over a network, gathering statistics, using a computerized system to automatically determine an estimate outcome, and presenting offers to potential customers found to merely recite “‘well-understood, routine, conventional activit[ies],’ either by requiring conventional computer activities or routine data-gathering steps”. 

In this instance, the elements recited do no more than implement the abstract idea on a generic computer (at a high level of generality) or as insignificant extra-solution activity – e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)(using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1093, 1096 (Fed. Cir. 2014)(computer receives and sends information over a network; determining an estimated outcome and setting a price as in OIP Techs. Moreover, Appellant has not shown where, in the claims, a specific limitation is added beyond the judicial exception that is not well-understood, routine, and conventional, when the claim limitations are considered both individually and as an ordered combination. See MPEP § 2106.05 (d). Appellant’s argument is therefore unpersuasive.

For the reasons set forth above the rejections should be sustained.


Respectfully submitted,



/Clifford Madamba/
Primary Examiner, Group Art Unit 3692



Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691   

/Vincent Millin/                                                                                                                                                                                                     Appeal Conference Specialist







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.